The trial court finds that the defendant did not understand the English language, that she could not write, and that she never fully understood a bond for a deed; but the case went to trial on a general denial of the allegations of the complaint, and these findings are entirely outside of the issues. The single question of law raised by the appeal is whether a real-estate agent employed to procure a customer at a given price, has earned his commission when he procures a customer with whom his client enters into a binding contract for the sale of the property, either on the terms originally fixed or upon others satisfactory to the vendor.
Upon principle it would seem that a broker has fully performed his task when he brings the parties to an enforceable agreement, and in this case the agreement is one of which a court of equity might decree specific performance at the instance of either party. The case is practically controlled by Leete v. Norton,43 Conn. 219, and in other jurisdictions the law is well settled. After the broker has produced a customer who professes to be ready, able and willing to buy the property on the terms fixed, it is, as was said in Francis
v. Baker, 45 Minn. 83, 47 N.W. 452, "for the principal then to decide whether the person presented is acceptable; *Page 118 
and if, without any fraud, concealment, or other improper practice on the part of the broker, the principal accepts the person presented, either upon the terms previously proposed or upon modified terms then agreed upon, and enters into a binding and enforceable contract with him for the purchase of the property, the commission is fully earned. The party presented is then a purchaser, within the meaning of the contract between the principal and the broker, although the sale is not completed or executed by payment of the consideration to the vendor [citing cases]. In fact the authorities are all one way on this question, the only apparent exception being Richards v.Jackson, 31 Md. 250." See also Ward v. Cobb,148 Mass. 518, 20 N.E. 174; Coward v. Clanton, 122 Cal. 451,55 P. 147; Veazie v. Parker, 72 Me. 443; Whitaker
v. Engle, 111 Mich. 205, 69 N.W. 493; Wilson v. Mason, 158 III. 304, 42 N.E. 134; Plant v. Thompson,42 Kan. 664, 22 P. 726; and the elaborate note to Lunney
v. Healey, 44 L.R.A. 593 (56 Neb. 313, 76 N.W. 558).
   There is error, the judgment is reversed and the cause remanded with directions to enter judgment for the plaintiff for $376, with interest from February 12th, 1920.
In this opinion the other judges concurred.